DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/21 has been entered.
 	Claims 1-4, 7, 9-11 and 13-16 are currently under examination.
	Claims 17-23, 25, 26, and 28 were previously withdrawn from consideration for being drawn to a non-elected invention.
Claim Objections
2.	Claim 1, lines 15, page 2 through page 5, line 10 is objected to because of the following informalities:  the formatting of the claim is off such that there are large gaps and spaces in different places.  Appropriate correction is required.

Claim Rejections - 35 USC § 112-2nd paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-4 and dependent claims thereof, e.g., 7, 9-11, 13-16 and 29, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as 
	Newly amended claim 1 is vague and indefinite because it recites:
“A topical composition comprising a composition selected from lotion, cream, gel powder, conditioner, shampoo, soap, and liquid soap, and comprising an immunomodulatory composition comprising a microbial community of non-culturable bacteria…”.  This language makes it unclear if the bacteria are admixed in with the topical solutions, e.g., the soap, etc. contains this immunomodulatory composition or if the composition is separate.  This reads on somebody with soil/dirt on their hands washing with soap as Applicants have stated these bacteria are commonly found in soil.  Appropriate clarification and or correction is required.
	Claim 1 is vague and indefinite due to the new limitation ‘below 500 sequences per 0.25 g sample in bacterial genera (laundry list of bacteria)’.  What is meant by sequences and how is this quantitated?  Is the term ‘sequences’ meant to be ‘species’?  The composition instantly claimed is unclear.  The claim recites Shannon diversity and microbial richness in ‘130 operational taxonomic unit’ and a microbial abundance of at least ‘100000 (missing commas) bacterial 16s copies g-1 ww, etc. One cannot envision what this composition looks like or is composed of because the claims lack clarity.	Additionally, it is unclear what is actually is contained in the composition.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The 
	As stated, claim 1 is vague and indefinite because it the description of the invention is not sufficient to satisfy the Statute's requirement of adequately describing and setting forth the inventive concept.  The claim recites microbial diversity based on the ‘Shannon diversity index’, microbial richness and abundance and the specification makes vague reference to ‘everyday living environment’.  It is unclear what exactly is being claimed for patent protection since it is not clear what is even in the composition or how to reliably determine what is in the composition.  The “Shannon diversity index” is an uncommon parameter for products for consumption, the search division can also not establish whether such prior art products fall into the scope of claim 1. It is for instance not known what the Shannon-index is of joghurt, pickles, sauerkraut, miso-soup, tempeh, kimchi or other fermented products. These products will also contain non-culturable bacteria having non-human origin, a high number of operational taxonomic units and high abundance of bacteria.  Appropriate correction and/or clarification is required.  
	Claim 2 is vague and indefinite because it mentions a method of ‘processing which comprises “homeogenizing spatial variation in microbial community and controlling pathogen levels and other pests.  This is completely vague and confusing and does not aid in determining how to make or isolate the claimed compositions.  Appropriate correction and/or clarification is required.  

	The new limitation in claim 9 and new claim 29 recite functional capabilities, but given the extremely large variety of compositions and components encompassed by the claim language it is unclear what combinations, i.e., which structures have the ability to achieve these functional abilities.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate correction and/or clarification is required.
 Response to Applicants’ arguments:
	Applicants argue:
	Concerning claim 1, the Office asserts that the claim is vague and indefinite due to the new limitation “below 500 sequences per 0.25 g sample in bacterial genera (laundry list of bacteria)”; specifically, what is meant by “sequences” and how is it quantified. The application teaches in Example 7, for example, a procedure for sequence analysis and a comparison. Further, Example 4 provides instructions to determine richness, diversity and abundance of samples. As taught in paragraph [0138] of the instant application as published, the term abundance refers to the total number of 16S or 18S gene copies, i.e., sequences, per one gram of sample. Therefore, the meaning of the term is clear, and the skilled person can determine it by following the instructions provided in the application.

Also, with regards to the terms “Shannon diversity index”, and “microbial richness and abundance”, Applicant notes that these terms are commonly used in the art to characterize material which contains a complex microbial communities. When such communities are present, for example, in soil, it is impractical to characterize them by referring to the specific bacterial strains and their amounts. Instead, in the art parameters such as Shannon diversity index, richness and abundance are commonly used in order to be able to characterize and compare different materials. Such parameters are not uncommon, but actually used widely also in the relevant scientific literature. The application teaches how each of these parameters can be determined (see e.g., paragraphs [0138] and [0141-143] of the instant application as published) and the skilled person can thus practice the invention and compare the claimed composition with products disclosed in prior art. Example 1 of the present application provides further details of the analysis of bacterial diversity, and includes even references to the relevant scientific literature where these parameters are explained more extensively. Further, the methods that are used to determine the parameters recited in claim 1 employ statistical analysis of the results, and their reliability and reproducibility is thus high and verifiable. The Examiner also has compared the cited prior art with the claimed product by using the Shannon diversity index on p. 14 of the Office Action, so it is believed that the Shannon diversity index is actually understood by the skilled person and that it can be used to distinguish the claimed product over prior art.
Concerning claims 2 and 4, the Office asserts that the claim is vague and indefinite because it is unclear what is meant by the “spatial variation” of the microbial community; by the “optional” statement.
The terms “spatial variation” and “homogeneous”, as recited in claim 4, simply means that the microbes are evenly distributed throughout the composition. In some materials directly taken, e.g., from soil, some microbes can be enriched in certain spots that promote their growth, whereas their amount may be much lower in others, as taught also in paragraph [0185] of the specification as published. When the spatial variation of the microbial community is homogeneous, the material as a whole is unvaried and has the same immunomodulatory effect.
Additionally, the present application teaches in paragraph [0006] of the specification as published that non-culturable bacteria are typically spatially heterogeneous, i.e., the non-culturable bacteria are not evenly distributed in the material where they are found. Spatial variation can be homogenized to distribute the bacteria evenly for example by sieving and mixing as taught in §[0038] of the specification as published.
Further, the used terms do not suggest in this context that a simple bacterial species is present, as the Examiner alleges. To the contrary, when claim 1 is read as a whole it is clear that the claimed abundance, richness and diversity, for example, require the presence of a very 
As such, the use of these terms would be clear to one skilled in the art. Reconsideration and withdrawal of the rejection as it applies to claims 2 and 4 is respectfully requested.
Concerning the alleged function features of claims 9 and 29, Applicant notes that these features refer to induced immunoregulatory IL-10 response in white blood cells and TGF-beta mediated immunomodulatory effect and concern a technical effect obtained with the present topical product, as evidenced by the Examples disclosed in the present application. The effects can also be used to compare, and distinguish, the claimed product from products of prior art. For example, some bacteria can induce an inflammatory IFN-gamma type response, as taught in §[0087] of the specification as published, whereas the present product induces IL-10 type response and no inflammatory response.
Also, concerning the “abundance of pathogens” in claim 16, Applicant notes that, as explained above, Example 7 of the application teaches how the amount of pathogens can be determined. In view of the relatively high skill of the person skilled in the art, this determination does not require undue effort but the skilled person can both determine the amount of pathogens in a sample and compare it with the threshold value recited in claim 1. The meaning of the term is thus clear.
Finally, Applicant notes that the Examiner asserts that the additional experiments previously submitted as Exhibits A and B, which are incorporated herein by reference, do not recite the exact composition of the tested products. The Examiner is kindly advised that the chemical composition of e.g., yoghurt or buttermilk is very complex and impractical to analyze and express at a molecular level. Claim 1 defines the product by terms that are relevant in the art and that can be used to compare and differentiate it with products of prior art. As Exhibit A demonstrated, products containing probiotics or a mixture of cultivated bacteria are clearly outside the scope of claim 1. It is not necessary to know the “exact composition of these products”, because it is the claimed features that are compared with prior art and these features are as such sufficient to show that the products of prior art differ from the claimed product.

	These arguments have been fully and carefully considered but are not deemed persuasive.  The composition comprises ‘at least one microbial taxon selected from hundreds of microbial taxon listed over four pages.  This includes as much as a single bacteria from one Genus/species to an infinite number of different combinations of the diverse and abundant bacteria listed on pages 2-4 of the claims.  It then notes that the abundance of pathogens ‘in the immunodulatory composition is:

	Applicants argue that a purposeful selection of bacteria that are pathogenic and can be found in soil, not merely a laundry list.  However, examples of specific compositions with isolated bacteria and the contents of these compositions is not provided in the specification.  A very large number of different bacteria from many different ‘taxon’ are listed which can be used in any combination.  These different compositions must all be ‘immunomodulatory.
	This is incredibly vague and confusing and the actual structure cannot be understood.	 Regarding, Exhibit A, it provides a Table of different foods/drinks, the product name and product producer, sour cream, buttermilk, etc.  All of these are known products in the prior art. The exact composition of these products is not recited in the Table.  The actual microbial community, e.g., the patentable composition, is not recited in the exhibit.  This exhibit does not clarify the instant claims.  Exhibit B also fails to recite the actual components of the claimed microbial community.  It does not help to clarify the composition instantly claimed.  
	With respect to the limitation of IL-10 response in instant claim 9, it is known in the prior art that some bacteria can induce IL-10 production when administered to human or animal subjects orally, intradermally or topically (see WP 1538198B1 10/24/12, Example 5) and Fyhrquist et al (J. Aller. Clin. Immuno. Dec. 2014, 134(6): 1301-130, pp. 1304-1305). However, this is certainly not true for all possible microbial There is no convincing evidence that the features of independent claim 1, i-iii, relating to microbial diversity, richness and abundance having any relevance of the IL-10 mediated immunomodulation.   Applicants submits that the abundance of pathogens varies in environment and that the sensitivity of a subject to pathogens depends from one person to another, see instant claim 16. The applicant further submits that the term used in the claims defines the allowable amount of pathogens in a way, which takes into account the context of the invention, and it is a proper way of determining the allowable amount of pathogens in the composition without unduly restricting the scope of the claims.  The abundance of pathogens in everyday environment is a relative term that cannot be used to distinguish the claimed invention from the prior art and the new limitation to define this term as ‘below 500 sequences per 0.25 g sample in bacterial genera (laundry list of bacteria)’.  Still renders the claimed composition unclear. Regarding sufficient substantiation, it is not clear from the present application how the abundance of pathogens in the immunomodulatory composition is detected and controlled to a level not higher than found in everyday living environment for the whole claimed scope. Pages 17-18 of the present description part disclose some pathogenic species that can be detected and/ or controlled in the claimed composition. The present description does not provide any means by which the level of pathogens in the very broadly defined composition can be detected and controlled to a certain level.
	Example 1 of the instant specification, beginning on page 36 recites that the compositions are made from composition soil and plant based mixtures, including dung, horse dung, chicken dung, deciduous leaf litter, plant debris, tree bark, horticultural 
Claim Rejections - 35 USC § 112-Written Description
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-4, 7, 9-11 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Claim 1 recites:
A topical composition comprising a composition selected from lotion, cream, gel powder, conditioner, shampoo, soap, and liquid soap, and comprising an immunomodulatory composition comprising a microbial community of non-culturable bacteria, wherein
i.    the microbial diversity of the immunomodulatory composition is at least 3 at Shannon diversity index;
ii.    the microbial richness of the immunomodulatory composition is at least 130 operational taxonomic units;
iii.    the microbial abundance of the immunomodulatory composition is at least 1000000 bacterial 16S copies g'1 ww;
wherein the non-culturable bacteria comprises at least one microbial taxon selected from
classes_AcidobacteriaGp L_AcidobacteriaGplO,_AcidobacteriaGpl 6,
Acidobacteria Gy 17, Acidobacteria Gv2, Acidobacteria Gv21, Acidobacteria Gv22,
Acidobacteria Gp3, Acidobacteria Gp4, Acidobacteria Gp6, Acidobacteria Gp7,
Actinobacteria,_Alphaproteobacteria,_Anaerolineae,
Armatimonadetes gp2 class incertaesedis,
Armatimonadetes sv5 class incertae sedis,_Armatimonadia,_Bacilli,
Bacteroidetes incertae sedis class incertae sedis, Bacteroidia, Betayroteobacteria,
BRC1 class incertae sedis, Caldilineae, Chlamydiae, Clostridia, Deinococci,
Deltaproteobacteria, Flavobacteria, Gammaproteobacteria, Gemmatimonadetes,
Isnavibacteria, Nitrospira, OD1 class incertae sedis, OP 11 class incertae sedis,
Oyitutae, Planctomycetacia, Svartobacteria, Syhinsobacteria, Subdivisions,
Thermomicrobia,    TM7 class incertae sedis, and    Verrucomicrobiae; orders
Acidimicrobiales,_Acidobacteria Gpl order incertae sedis,
Acidobacteria GplO order incertae sedis,_Acidobacteria Gpl6 order
incertae sedis,_Acidobacteria Gy 17 order incertae sedis,_Acidobacteria
Gp2 order incertae sedis,_A cidobacteria Gp21 order incertae sedis,
A cidobacteria Gp22order incertae sedis, A cidobacteriaGp3 order incertae sedis., Acidobacteria Gp4order incertae sedis, Acidobacteria Gp6 order incertae sedis,
Acidobacteria Gp 7 order incertaesedis,_Actinomycetales,
Alyhayroteobacteria order incertae sedis, Altero-monadales,    Anaerolineales,
Armatimonadales,_Armati-monadetes gy2 order incetae sedis,
Armatimonadetes gy5 order _incetae sedis,_Bacillales,_Bacteroidales,
Bacteroidetes incertae sedis order incertae sedis, Bdellovibrionales, BRC1 order
incertae sedis, Caldilineales, Caulobacterales, Chlamydiales, Clostridiales,
Deinococcales, Deltaproteobacteria order incertae sedis, Desulfuromonadales,
Flavobacteriales, Gammaproteobacteria order incertae sedis, Gemmatimonadales,
Hydrosenophilales, Isnavibacteriales, Lactobacillales, Lesionellales, Methylococcales,
Myxococcales, Nitrosomonadales, Nitrosyirales, OD1 order incertae sedis,
OP 11 order incertae sedis, Opitutales, Plancto-mycetales, Pseudomonadales,
Puniceicoccales, Rhizobiales, Rhodo spirillales, Rubrobacterales, Solirubrobacterales,
Spartobacteria order incertae sedis, Sphaerobacterales, Sphinsobacteriales,
Subdivisions order incertae sedis, TM7 order incertae sedis, Verruco-microbiales,
and Xanthomonadales; families Acetobacteraceae, Acidimicrobineae incertae sedis,
Acidobacteria Gpl family incertae _sedis,
Acidobacteria Gp 10 family incertae sedis,_Acidobacteria Gpl6
family incertae sedis,_Acidobacteria Gp 17 family incertae sedis,
Acidobacteria Gy2 family incertae sedis,_Acidobacteria Gy21
family incertae sedis,_Acidobacteria Gp22 family incertae sedis,
Acidobacteria Gp3 family incertae sedis, Acidobacteria Gp4 family incertae sedis,
Acidobacteria Gp6 family incertae sedis, Acidobacteria Gp7 family incertae sedis,
Actinosyicaceae, Alicyclobacillaceae, Alyhayroteobacteria family incertae sedis.
Alter omonadaceae,_Anaerolineaceae,_Armatimonadaceae,
Armatimonadetes gy2 family incetae    sedis,
Armatimonadetes gy5 family incetae    sedis,_Bacteriovoracaceae,
Bacteroidetes incertae sedis family incertae sedis,_Bdellovibrionaceae,
Bradyrhizobiaceae, BRC1 family incertae sedis, Caldilineaceae, Carnobacteriaceae,
Caulobacteraceae,_Clostridiaceae 1,_Clostridiales Incertae Sedis XVIII,
Conexibacteraceae,_Coxiellaceae,_Cryomorphaceae,_Cyclobacteriaceae, Cytophagaceae,_Flammeovirgaceae,_Flavobacteriaceae,
Gammaproteobacteriafamily incertaesedis, Gemmatimonadaceae, Geobacteraceae,
Hydrogenoyhilaceae, Hyyhomicrobiaceae, Ignavibacteriaceae, Lachnosyiraceae,
Methylobacteriaceae, Methylococcaceae, Micrococcaceae, Nannocystaceae,
Nitrosomonadaceae, Nitrospiraceae,    Nocar dioidaceae,    Nocardiopsaceae,
OD1 family incertae sedis,_OP 11 family incertae sedis,_Opitutaceae,
Paenibacillaceae 1, Paenibacillaceae 2, Parachlamydiaceae, Pasteuriaceae,
Peptostreptococcaceae, Planctomycetaceae, Polyangiaceae, Porphyromonadaceae,
Pseudomonadaceae, Pseudonocardiaceae, Puniceicoccaceae, Rhizobiaceae,
Rhodobiaceae,_Rhodospirillaceae,_Rubrobacteraceae,_Ruminococcaceae,
Sayrosyiraceae, Simkaniaceae, Sinobacteraceae, Syartobacteria family incertae sedis,
Sphaerobacteraceae, Sphingobacteriaceae, Streptococcaceae, Streptosporangiaceae,
Subdivision family incertae sedis,_Syntrophorhabdaceae,
Thermoactinomycetaceae1, Thermoactinomycetaceae 2, Thermomonosporaceae,
TM7 family incertae sedis, Trueyeraceae, Verrucomicrobiaceae, Xanthobacteraceae,
and Xanthomonadaceae; and genera 3 genus incertae sedis, Aciditerrimonas,
Actinomadura, Actinospica, Adhaeribacter, Aequorivita, Algoriphagus, Alicyclobacillus,
Alkanibacter,_Alterococcus,_Ammoniphilus,_Aquicella,_Arenibacter,
Armatimonadetes gy2, Armatimonadetes gy5, Armatimonas Armatimonadetes gyl,
Arthrobacter, Asticcacaulis, Aureisyira, Bacteriovorax, Bdellovibrio, Bellilinea,
Blastopirellula, Bosea, BRC1 genera incertae sedis, Caldilinea, Cellvibrio,
Chondromyces, Clostridium III, Clostridium sensu stricto, Clostridium XI,
Clostridium XlVa, Cohnella, Conexibacter, Crocinitomix, Cytophaga, Devosia,
Dolosigranulum, Dongia, Dyadobacter, Emticicia, Enhygromyxa, Faecalibacterium,
Flavobacterium, Fluviicola, Geminicoccus, Gemmata, Gemmatimonas, Geobacter,
Gillisia, Gpl, GplO, Gpl6, Gpl7, Gp2, Gp21, Gp22, Gp3, Gp4, Gp6, Gp7,
Haliscomenobacter, Hymenobacter, Ignavibacterium, Labrys, Lactococcus, Lewinella,
Longilinea, Luteolibacter, Lutibacter, Magnetosyirillum, Marinobacter, Marinoscillum,
Methylobacter, Methylobacterium, Methylocaldum, Nannocystis, Neochlamydia,
Nitrosomonas, Nitrospira, Nocardioides, Nonomuraea, OD1 genus incertae sedis,
Ohtaekwangia, OP 11 genus incertae sedis, Opitutus, Parachlamydia, Parvibaculum, Pasteuria, Pedobacter, Pelagicoccus, Peredibacter, Petrimonas, Planctomyces,
Planifilum, Pontibacter, Prosthecobacter, Proteiniclasticum, Pseudoxanthomonas,
Reichenbachiella, Rhizobium, Rhizomicrobium, Rhodanobacter, Rhodomicrobium,
Rhodopirellula, Roseomonas, Rubrobacter, Schlesneria, Simkania, Singulisphaera,
Skermanella, Solimonas, Sorangium, Sparto-bacteria genera incertae sedis,
Sphaerobacter, Sphingobacterium, Spirosoma, Sporacetigenium, Stella, Steroidobacter,
Symbiobacterium, Syntrophorhabdus, Thermoactinomyces, Thermobacillus,
Thermobifida,_Thermobispora,_Thermoflavimicrobium,_Thiobacillus,
TM7 genus incertae sedis, Truepera, Tumebacillus, Verrucomicrobium, Wandonia,
WinosradskyellaandZavarzinella, Acinetobacter, Mycobacterium and Lactobacillus: and
the abundance of pathogens in the immunomodulatory composition is below 500 sequences per 0.25g sample in bacterial genera Acinetobacter, Actinomyces, Aerococcus, Aeromonas, Arcobacter, Bacillus, Bacteroides, Bifidobacterium, Brevibacillus, Brevundimonas, Chryseobacterium, Corynebacterium, Fibrobacter, Finegoldia, Gemella, Lactobacillus, Legionella, Leptotn'chia, Moraxella, Mycobacterium, Myroides, Neisseria, Nocardia, Paenibacillus, Prevotella, Pseudomonas, Pseudonocardia, Psychrobacter, Rhodococcus, Rickettsia, Saccharomonospora, Sphingomonas, Stenotrophomonas, Streptococcus, and Treponema.


To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. Applicants have not described the genus of claimed compositions such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the claimed invention at the time the application was filed. 
	The purpose of the "written description" requirement is broader than tomerely explain how to "make and use"; the applicant must convey with reasonableclarity to those skilled in the art that, as of the filing date sought, he or she was in
Absent a detailed and particular description of a representative number, or at least a substantial number of the members of thegenus of immunomodulatory compositions, the skilled artisan could notimmediately recognize that Applicants were in possession of the claimed genus at the time of filing. 
	In the present application, data are demonstrated that show that a composition made of material from mixed origins has immunomodulatory properties if rubbed in hands. It is unclear that the product that was used in the experiments can be reproduced. If samples are taken from other sources, the results might be different. Moreover, other ingredients than bacteria will influence the immunomodulatory effects (components of the soil, other organisms, please refer for instance to VON HERTZEN ET AL: ("Disconnection of man and the soil: Reason for the asthma and atopy epidemic?").  It is known in the art that a large variation exists in the ability to enhance immune function and only a few strains with well-established immunity-enhancing effects have been identified to date. It has been found that the presence of WO 2015/095241 A2, Kovarik (US 2016/074505 A1), WO 2009/068474 A1).  Accordingly, written description is not provided for other mixtures.
Therefore, because the art is unpredictable and the scope of the claim includes numerous structural variants (i.e. different organisms and mixtures broadly claimed),  the genus is highly variant because a significant number of structural differences between genus members is permitted and the specification does not describe any members of the claimed genus by complete structure, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, the applicants are not in possession of the claimed genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 
	Example 1 of the instant specification, beginning on page 36 recites that the compositions are made from composition soil and plant based mixtures, including dung, horse dung, chicken dung, deciduous leaf litter, plant debris, tree bark, horticultural peat, sludge, etc. which two volunteers rubbed their hands in and then washed without soap and then a skin swab was taken and examined.  See Table 1.  The actual compositions are not clearly defined and it appears the amounts of the bacteria would 
It is noted that the method recited in instant claim 10 is a ‘method for maintaining and strengthening the immune system and immunological regulation of a subject’ and the method of instant claim 14 is a ‘method of treating [any] allergy’.  The specification does not enable these methods or provide examples of the contents of a composition that can meet these objectives.  
There are no drawings or structural formulas disclosed of any of thesevariant compositions. Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of theclaimed genus compositions. 
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of the
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to other immunomodulatory compositions, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use thecompositions as instantly claimed.
Response to Applicants’ arguments of the 112, first Written Description rejection:
	Applicant argues:
Paragraph [0201] of the specification as published describes the microbial taxa of the claimed non-culturable bacteria that are now recited in claim 1. Thus, the written description discloses not only “one species within the genus” which is claimed, but actually the disclosure of the genus is the same in the specification and in the claims.
Additionally, the Applicant has described in the specification how the selected materials were analyzed, and how materials (in particular certain peat samples and certain plant materials) were shown to induce an immunomodulatory effect when used topically. The materials that were shown to have this effect, are characterized by the presence of the non-culturable bacteria recited in claim 1 in the recited richness, abundance and diversity. The observed effect was not obtained with a reference soil which does not have the claimed characteristics. The same observed effect was also not achieved when non-culturable bacteria were removed from the product, which confirms that the technical effect is achieved because of the non-culturable bacteria (see paragraph [0087] of the specification as filed).
Concerning reproducibility of the invention, the Applicant again refers to Exhibit B which shows that the immunomodulatory effect could reproduced. Importantly, when using mineral soil which is microbiologically poor and does not contain non-culturable bacteria, no 
	These arguments have been fully and carefully but are not deemed persuasive. These arguments fail to recite the actual components of the composition which are also lacking in the claims, nor do they teach how one would obtain the reference soil vs a soil that would contain the ingredients necessary to achieve the functional characteristics.  Example 1 of the instant specification, beginning on page 36 recites that the compositions are made from composition soil and plant based mixtures, including dung, horse dung, chicken dung, deciduous leaf litter, plant debris, tree bark, horticultural peat, sludge, etc. which two volunteers rubbed their hands in and then washed without soap and then a skin swab was taken and examined.  See Table 1.  The actual compositions are not clearly defined and it appears the amounts of the bacteria would differ based on the huge variety of source as described above.  It does not appear reproducible.  The compositions are not clearly defined as soil samples will greatly vary. Example 2 describes 14 volunteers rubbing their hands in a soil and ‘plant based immunomodulatory composition’ which is not clearly defined.  Without a deposited sample of the these mixtures, it is unclear how one skilled in the art would reproduce them and the breadth of the compositions, microbial taxons and combinations in the claims is not commensurate in scope with the teachings set forth in the instant specification.  The claims are drawn to a product so compositions of random soil samples is not going to reliably produce the structure of the composition being claimed as the soil would be expected to vary.  There are serious doubts as to the reproducibility of the product that was used in the experiments.  If samples are taken from other source, the results might be different and ingredients other than bacteria will 
Claim Rejections - 35 USC § 112-Enablement
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-4, 7, 9-11 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	In the present application, data are demonstrated that show that a composition made of material from mixed origins has immunomodulatory properties if rubbed in WO 2015/095241 A2, Kovarik (US 2016/074505 A1), WO 2009/068474 A1).  Additionally, in the present application, it was also not shown that there is a causal relationship between a high diversity index and the effects of treatment, and that there is an effect of samples with values higher than 3 as opposed to samples with lower values. The threshold of 3 appears to be arbitrarily chosen. Moreover, Shannon-index values are known to be sensitive to the evenness. It is not clear how this factor impacts the results of treatment. Also for this reason, a technical effect is not supported over the whole scope of the claims, which lack an inventive merit.
	The instant specification provides a general list of parameters for one to hunt for the composition.  Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 
Example 1 of the instant specification, beginning on page 36 recites that the compositions are made from composition soil and plant based mixtures, including dung, horse dung, chicken dung, deciduous leaf litter, plant debris, tree bark, horticultural peat, sludge, etc. which two volunteers rubbed their hands in and then washed without soap and then a skin swab was taken and examined.  See Table 1.  The actual compositions are not clearly defined and it appears the amounts of the bacteria would differ based on the huge variety of source as described above.  It does not appear reproducible.  The compositions are not clearly defined as soil samples will greatly vary. Example 2 describes 14 volunteers rubbing their hands in a soil and ‘plant based immunomodulatory composition’ which is not clearly defined.  Without a deposited sample of the these mixtures, it is unclear how one skilled in the art would reproduce them and the breadth of the compositions, microbial taxons and combinations in the claims is not commensurate in scope with the teachings set forth in the instant specification.

Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to other immunomodulatory compositions, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use thecompositions as instantly claimed.
Response to Applicants’ arguments of the 112, first Enablement rejection:

Firstly, Applicant notes that it is the claimed product which has the technical effect in providing an immunomodulatory effect, and it is irrelevant if products falling outside the scope of claim 1 provide different results.
As explained above and verified in Exhibits A and B, both the manufacturing of the claimed topical product, and the analyses carried out to determine the microbiological analysis of the samples, could be reproduced by following the instructions provided in the application.
Indeed different results were obtained when experiments were made with a reference mineral soil falling outside the scope of claim 1 was used, and the immunomodulatory composition of Exhibit B falling inside the claim 1: mineral soil did not provide any effect, whereas the immunomodulatory provided the same effect as in the examples of the application, thereby confirming that the required enablement is achieved.
The Examiner also submits that the application “provides a general list of parameters for one to hunt for the composition”.
The Applicant respectfully disagrees. As explained above, the parameters used in the claims are commonly used in the art and their thresholds are selected such that the claimed material provides a technical effect and also differentiates the claimed product from prior art. No undue experimentation is necessary to practice the invention, because 1) the application teaches, for example, in paragraph [0127] of the specification as published, what materials can be used as a starting material to manufacture the claimed product, 2) the examples and specification teach how to analyze and select material complying with the claimed characteristics and that material falling outside the claimed threshold values do not provide the technical effect of the topical product, 3) the application provides working examples of both microbiological analysis of various materials, and manufacturing instructions of the claimed products and also discloses various embodiments of the claimed products, 4) the nature of the invention requires using the parameters of the claims to define the invention, 5) the state of the art teaches to use only a single bacterial species or few bacterial species of culturable bacteria which is against the fundamental principle used in the present product, 6) the relative skill of the skilled person in the art is quite high, 7) the predictability of the art is ensured in the claimed product by characterizing the product with parameters that implicitly require statistical analysis and verification, and 8) the claims are limited to a product which contains a non-culturable bacterial community identified in the examples and which excludes the products disclosed in cited prior art. Therefore, all factors of In re Wands 8 USPQ2d 1400 cited by the examiner are fulfilled in the present case.
The Examiner again submits that allegedly the features i-iii of claim 1 do not have any relevance to IL-10 mediated immunomodulation. This appears to be a misunderstanding, as the application clearly teaches in paragraph [0318] of the specification as published and shows in Fig. 5 that when the claimed non-culturable bacteria are removed, the IL-10 response decreases dramatically. Therefore, it is clear to the skilled person that the observed effect of IL-10 mediated response is attributed to the non-culturable bacterial community identified by the applicant. Further, the composition is specified in claim 1 by its amount pathogens, which amount is selected such that the composition is suitable for use as a topical composition for humans.


	These arguments have been fully and carefully considered but are not deemed persuasive.
	Example 1 of the instant specification, beginning on page 36 recites that the compositions are made from composition soil and plant based mixtures, including dung, horse dung, chicken dung, deciduous leaf litter, plant debris, tree bark, horticultural peat, sludge, etc. which two volunteers rubbed their hands in and then washed without soap and then a skin swab was taken and examined.  See Table 1.  The actual compositions are not clearly defined and it appears the amounts of the bacteria would differ based on the huge variety of source as described above.  It does not appear reproducible.  The compositions are not clearly defined as soil samples will greatly vary. Example 2 describes 14 volunteers rubbing their hands in a soil and ‘plant based immunomodulatory composition’ which is not clearly defined.  Without a deposited sample of the these mixtures, it is unclear how one skilled in the art would reproduce them and the breadth of the compositions, microbial taxons and combinations in the claims is not commensurate in scope with the teachings set forth in the instant specification. 
	Newly amended claim 1 recites:
“A topical composition comprising a composition selected from lotion, cream, gel powder, conditioner, shampoo, soap, and liquid soap, and comprising an immunomodulatory composition comprising a microbial community of non-culturable bacteria…”.  This reads on somebody with soil/dirt on 
It is noted that the method recited in instant claim 10 is a ‘method for maintaining and strengthening the immune system and immunological regulation of a subject’ and the method of instant claim 14 is a ‘method of treating [any] allergy’.  The specification does not enable these methods or provide examples of the contents of a composition that can meet these objectives.  
	Further, Exhibit A provides a Table of different foods/drinks, the product name and product producer, sour cream, buttermilk, etc.  All of these are known products in the prior art. The exact composition of these products is not recited in the Table.  The actual microbial community, e.g., the patentable composition, is not recited in the exhibit.  This exhibit does not clarify the instant claims.  Exhibit B also fails to recite the actual components of the claimed microbial community.  It does not help to clarify the composition instantly claimed.  
	It is is known in the prior art that some bacteria can induce IL-10 production when administered to human or animal subjects orally, intradermally or topically (see WP 1538198B1 10/24/12, Example 5) and Fyhrquist et al (J. Aller. Clin. Immuno. Dec. 2014, 134(6): 1301-130, pp. 1304-1305). However, this is certainly not true for all possible microbial strains and their combinations.  There is no convincing evidence that the features of independent claim 1, i-iii, relating to microbial diversity, richness and abundance having any relevance of the IL-10 mediated immunomodulation.   Applicants submits that the abundance of pathogens varies in environment and that the a relative term that cannot be used to distinguish the claimed invention from the prior art and the new limitation to define this term as ‘below 500 sequences per 0.25 g sample in bacterial genera (laundry list of bacteria)’.  Still renders the claimed composition unclear. Regarding sufficient substantiation, it is not clear from the present application how the abundance of pathogens in the immunomodulatory composition is detected and controlled to a level not higher than found in everyday living environment for the whole claimed scope. Pages 17-18 of the present description part disclose some pathogenic species that can be detected and/ or controlled in the claimed composition. The present description does not provide any means by which the level of pathogens in the very broadly defined immunomodulatory composition can be detected and controlled to a certain level.  The claims are drawn to a product so compositions of random soil samples is not going to reliably produce the structure of the composition being claimed as the soil would be expected to vary.  There are serious doubts as to the reproducibility of the product that was used in the experiments.  If samples are taken from other source, the results might be different and ingredients other than bacteria will influence any immunomodulatory effects.  In the present application, it was also not shown that there is a causal relationship between a high diversity index and the effects of treatment, and that there is an effect of samples .

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-4, 7, 9-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al (WO 2015/095241 A2), Kovarkik et al (US 9457077), Von Hertzen et al (J.Allergy and Clin. Immunol 117(2): 334-344; Feb. 2006) and Pershina et al (PLoS One. 10(12): 1-16. 12/18/15) in further view of Shannon et al (Soil Use and Management. January 2006. 18(s1): 274-283) and Hoeksema et al (FASEB journal, August 2016, 30(8): 2826-2836)
  	Instant claim 1 refers to the Shannon diversity index which is a known model to estimate the diversity. It is noted that any sample (e.g. soil specimen) found in nature with high diversity, cell count and richness in strains (e.g. soil from the rain forest) would will inevitably also inherently possess some immunomodulatory effects (when rubbed into the skin, for instance).   Since the Shannon diversity index is an uncommon 
	Cook et al teaches probitotic compositions for topical and other uses to treat immune disorders.  See paragraph [0014]-[0015] and paragraph [0064].
	Von Hertzen describes the properties and relevance of soil bacteria for health because of their immunomodulatory capacity. The majority of soil bacteria are considered to belong to the lineage of gram-positive bacteria and members of the phylum Actinobacter have been found to predominate in the soil. A mixture of microbes might be crucial (page 335 - page 341).
	Kovarkik et al discloses an immunomodulatory composition comprising (cow) manure-containing farm soil from organic farming, such as an Amish farm (abstract; column 65, lines 12-49; column 69, lines 21-40; claim 1). The composition further comprises a helminth extract (claims 1 and 3). The bacteria in the collected soil are believed to be harmless as they are ubiquitous in the environment (column 27, lines 46-49). Furthermore, the soil may be pretreated at higher temperatures to kill undesired bacteria, such as E. coli (column 70, lines 4-28). There is no indication that human excretions are to be found in the farm soil included in the immunomodulatory composition. Claim 1 does not exclude materials of human origin. The microbial community of Kovarkik resides in (cow) manure-containing farm soil and thus has a non-human origin. The features i)-iii) defined in independent claim 1 are not generally used for defining immunomodulatory compositions.  Bacterial abundance, richness and diversity in organic farming soil has been studied in the prior art. For 9 bacteria per gram of soil.
	In view of the teachings of Pershina, the features i)-iii) defined in claim 1 appear normal values for organic farming soil. The features i)-iii) are considered to be inherently present in the manure-containing soil of Kovarik. It is considered an established part of the general knowledge of a skilled person that natural microbial communities such as those residing in soil always comprise cells that are in a non-culturable state.  Shannon et al is cited because it discloses studies showing that organic farming soils comprise viable but non-culturable bacteria and fungi.
	Regarding the immunomodulatory effects of the composition of Kovarik, in column 74, lines 17-23, it is stated that immunomodulatory effects are derived from farm soil exposure in which purposeful dispersion of microbes and fungi from such soil is achieved via one or more devices.
	Regarding the IL-10 mediated immunomodulatory effects, the composition of Kovarik comprises helminth extract. As stated in Kovarik, helminths are known to induce IL-10 production in a mammalian host (column 78, lines 47-63). Helminth extracts have been shown to induce IL-10 production in mammalian cells in vitro (Hoeksema et al, abstract; page 2831, left column, first paragraph). Therefore, the composition of Kovarik is considered to have the ability of IL-10 mediated immunomodulation.

	The feature "the abundance of pathogens in the immunomodulatory composition is controlled to a level not higher than found in everyday living environment" is vague and unclear. Such feature cannot be used to distinguish the present invention from the prior art.
	Consequently, the composition of claim 1 is considered a mere alternative to that of Kovarik and as such, devoid of an inventive step and would have been obvious to one of ordinary skill in the art at the time the invention was made.  The composition of Kovarik teaches
-  claim 2 (an extract of the manure-containing soil; column 26, lines 63-65), for the presence of viable non-culturable bacteria in organic farm soil, see Shannon document), claim 4 (spatial variation of the microbial community is homogenous in the water extract; column 26, lines 63-65), claims 5 and 6 (claim 1), claim 7 (column 22, lines 39-45; column 69, lines 21-40), claim 8 (extract, column 26, lines 63-65; gas/aerosol, claim 1).
	Instant claim 9 defines a topical composition comprising the IL-10 mediated immunomodulatory and claim 13 defines the IL-10 mediated immunomodulatory composition for medical use in regulating, maintaining and strengthening immune system according to the preceding claims wherein exposing comprises bringing an area 
	Since it is not clear whether the problem "how to provide a topical composition comprising IL-10 mediated immunomodulatory composition" is actually solved for the whole claimed scope. As discussed above in the context of claim 1, the feature "IL-10 mediated immunomodulatory composition is considered encompassed by the similar structures.  The functional requirements recited in new claim 29 would also be inherent properties of the compositions taught by the prior art.  Therefore, the subject matter of claims 9, 13 and 29 are considered to lack an inventive step in view of the teachings of Kovarik
	Regarding claims 10, 11, and 14, Kovarik discloses that the composition is used for reducing a likelihood of allergic disease (claim 1). Controlled exposures of urban-dwelling pregnant mothers to microbes creates an immune-boosting desired effect for the unborn child (column 66, lines 19-22; from column 70, line 59 to column 71, line 18). The expectant mother is exposed to the composition at least three times a week for 
	With respect to claim 15, Kovarik teaches that the subject is a pregnant woman in an urban dwelling (claim 1). Urban dwellers are disclosed to have an altered microbiome compared to a subject living in a farm (column 18, lines 34-39). One aspect of the invention according to Kovarik is to change the composition of gut bacteria in pregnant mothers. In a preferred embodiment this is accomplished by a collection of microbes and their synergistic relationships with fungi and other microbes, especially those present in the bovine gut that are present in the immunomodulatory composition (from column 20, line 60 to column 21, line 3). In view of the teachings of Kovarik, it is considered obvious to a skilled person that the administration of the immunomodulatory composition changes the gut microbiota of the urban dwelling subject in such a way that the microbial diversity, richness, and/or abundance return towards a level corresponding to that of a farm-dweller.  Accordingly, the instant claims would have been obvious by the teachings of the cited prior art.  The cited prior art teaches that these soil products are traditionally used for maintaining and strengthening the immune system, also with topical use (see Cook et al paragraph [0014]-[0015] and paragraph [0064].
The above 103 rejection is necessitated by the amendments to the claims:
	The above rejection is a newly presented rejection based on amendment to the claims, but the pertinent points to which Applicants’ argument apply will be addressed.  In response to applicant's arguments against the references individually, one cannot See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the rejection cited above, the prior art teaches that these soil products are traditionally used for maintaining and strengthening the immune system, also with topical use (see Cook et al paragraph [0014]-[0015] and paragraph [0064].  The instant claims are drawn to a product so compositions of random soil samples is not going to reliably produce the structure of the composition being claimed as the soil would be expected to vary.  There are serious doubts as to the reproducibility of the product that was used in the experiments.  If samples are taken from other source, the results might be different and ingredients other than bacteria will influence any immunomodulatory effects.  In the present application, it was also not shown that there is a causal relationship between a high diversity index and the effects of treatment, and that there is an effect of samples with values higher than 3 as opposed to samples with lower values. The threshold of 3 appears to be arbitrarily chosen. Moreover, Shannon-index values are known to be sensitive to the eveness. It is not clear how this factor impacts the results of treatment.  it is not clear from the present application how the abundance of pathogens in the immunomodulatory composition is detected and controlled to a level not higher than found in everyday living environment for the whole claimed scope. Pages 17-18 of the present description part disclose some pathogenic species that can be detected and/ or controlled in the claimed composition. The present description does not provide any means by which the level of pathogens in the very broadly defined immunomodulatory composition can be detected and controlled to a certain level.  Instant claim 1 

10.	Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        6/11/21